DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 10, 12, 15, 19, 21, 26, 28, 31, 32, 35 and 36 are objected to because of the following informalities:  the word “arrhythmia” is misspelled numerous times throughout the claims (e.g., lines 7, 8, 12, 14 and 18 of claim 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18, 19, 21, 23-26, 28 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the newly recited limitation regarding user input corresponding to a configuration for an arrhythmia type from a plurality of different arrhythmia types.  It is unclear what it means for a user input to correspond to a configuration for an arrhythmia type, because as originally disclosed, it was stated that the user simply selects an arrhythmia type.  New claim 31 suggests that the “configuration of an arrhythmia type” comprises a configuration of a threshold, but as originally disclosed, the threshold is merely disclosed as being predetermined (see for example par. 0007) –there is no suggestion that such a threshold is configured via a user input device, or that there is any causal relationship between the user’s input and a configuration of threshold.  The applicant has further not indicated where support for such an amendment can be found in the original specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 18, 19, 21, 23-26, 28, 30-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilkerson et al. (Gilkerson: Pub No. 2002/0123768) in view of Perschabcher et al. (Perschabcher: Pub. No. 2017/0290550) and Sullivan et al. (Sullivan: Pub. No. 2016/0135706).
Regarding claim 1 with related comments applying to substantially similar claims 10, 19 and 26, Gilkerson discloses a computing device comprising: a storage medium (memory/registers; par. 0026); and processing circuitry (circuitry that does the requisite processing, computing, calculating, etc.; par. 0026) operably coupled to the storage medium (inherently required in any computerized processing system) and configured to: receive electrocardiogram (ECG) data sensed by an implantable cardiac monitoring device (implantable cardioverter; par. 0002); receive user input from a user via a user input device, wherein the user input corresponds to a configuration for an arrhythmia type from a plurality of different types (par. 0032); and determine that an episode of arrhythmia of the selected arrhythmia type has occurred in the patient and generate data for display based on user input, the data comprising an indication that the episode of arrhythmia of the selected type has occurred in the patient (ECG event markers annotating decision of detection criteria based on user input; par. 0083).
Gilkerson does not explicitly discuss the use of a machine learning model trained using ECG data for a plurality of patients, and does not determine a level of confidence in the determination that the episode of arrhythmia of the selected type has occurred in the patient.  Concomitantly, Gilkerson does not generate data for display based on the level of confidence determined by the machine learning model that used the sensed ECG data from the ICM.
Perschabcher, however, discloses a related cardiac diagnostic system wherein it is taught that a variety of different strategies may be used to diagnose cardiac arrhythmias including machine learning (par. 0065; see also “Response to Arguments” section below), and determines a confidence level in the determination (see element 113) where display of data is based at least in part on the level of confidence determined by the machine learning model using the sensed ECG data (par. 0078).  
Machine learning is old and well-known in the ECG/medical diagnostic art as it is well-suited to automation and allows for continuous diagnostic improvement as additional data is collected.  While Perschabcher does not state that the system is trained using ECG data for a plurality of patients, Sullivan discloses a related system wherein it is taught that systems may be trained on a large population of patients to classify arrhythmias (pars. 0300, 0314).  Such a feature provides a wider sampling of cardiac data from which the machine can learn from, thus possibly improving the detection of various cardiac anomalies and arrhythmias –especially those which may occur infrequently with the individual patient.  To utilize machine learning in the system of Gilkerson would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
The determination and display of a confidence level such as explicitly disclosed by Perschabcher (it is noted that Sullivan also discloses this feature, see for example par. 0293) would have been considered obvious to those of ordinary skill in the art as such a feature confirms and highlights events that are likely occurring and thus clinically significant (e.g., high confidence events), as well as events that may require further human interpretation (e.g., events that are ranked low on the confidence scale).  Such a system helps to remove doubt in the automated interpretations, thus aiding the clinician in accurately diagnosing the patient’s condition.
Regarding claim 2, the data obtained by Gilkerson includes at least a portion of the received ECG data including the ECG waveform (par. 0082), and an indication that an episode of arrhythmia has occurred comprises an annotation to the ECG waveform (decision of detection criteria; par. 0083).  It follows that application of machine learning such as discussed above with respect to Perschabcher to better detect various cardiac anomalies and arrhythmias, and the display of said results, would necessarily result in annotations to the ECG waveform visually indicating information determined by applying a machine learning model to the received ECG data. 
Regarding claim 3, see Perschabcher par. 0088 where episodes of arrhythmia are displayed when the level of confidence has exceeded a threshold.  Clearly it would behoove the designer to include such a feature in the device of Gilkerson in order to avoid displaying low confidence results that could negatively affect diagnosis.
Regarding claims 4 and 5, Gilkerson discloses that sophisticated/advanced users may be determined through the use of programmer 20 and control logic which provides the experienced physician the ability to manipulate parameters associated with particular detection parameters, while letting less sophisticated/basic users rely on the expertise of engineers and physicians who designed the system (par. 0033).  In either case, at least an ECG waveform may be presented to the user along with a variety of other information (see Fig. 4).
Regarding claim 6, see par. 0062.  The exact combination of arrhythmias detected is clearly a matter of obvious design dependent upon the condition of the patient and physician prerogative.
Regarding claim 7, note the discussion of Sullivan above.  Clearly if one is attempting to train a machine learning model to detect and classify arrhythmias, the use of ECG waveforms labeled with one or more episodes of arrhythmia would be an obvious necessity to allow the machine to recognize similar situations when monitoring the individual at hand.
Similarly regarding claim 8, since the prior art goal is to detect and classify cardiac arrhythmias, it would have been blatantly obvious and entirely logical for one of ordinary skill in the art to apply the machine learning model of Perschabcher to characteristics correlated to arrhythmias in the patient and/or a type of arrhythmia.
Regarding claim 9, Gilkerson discloses that a first time period prior to an episode of arrhythmia, a second time period during the arrhythmia, and a third period after the episode are identified and included in the data of the ECG (see par. 0082; before, during and after periods).  The use of machine learning to identify relevant sections of the ECG of a patient has already been addressed above.
The analysis of claims 10-15, 18, 19, 21, 23-26, 28 and 30 is identical to that given above for substantially identical limitations, and will not be repeated for the sake of brevity.
Regarding claims 31 and 35, note the rejection under §112 above, as well as comments made for similar limitations in claim 3.  Perschabcher teaches that the confidence threshold may be either pre-determined, or editable/configurable by the user (par. 0088).  Such an option affords the user more flexibility in controlling device operation based on the needs of the patient and the experience of the user.  A user, for example, might desire higher confidence levels for various arrhythmia types over others to avoid false alarms that may occur with arrhythmias that are relatively difficult to detect.  Different confidence thresholds may be desirable for different arrhythmia types due to their inherent severity and/or due to the severity of therapy triggered to revert the arrhythmia (e.g., high energy shocks vs. low energy pacing). The ability to configure the confidence threshold would have therefore been considered a matter of obvious design dependent upon the experience of the user and the needs of the patient.
Regarding claims 32 and 36, see par. 0088 of Perschabcher wherein it is disclosed that episodes of arrhythmia are selectively displayed based on the level of confidence (note also the comments made above in the rejection of claim 3 and the obviousness of using machine learning to detect various arrhythmias as discussed in the rejection of claim 1).   
Regarding claim 33, note the rejection of claim 2 above.  Any display of information in the system of Gilkerson as modified by Perschbacher is considered a “visualization technique.”
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilkerson et al. (Gilkerson: Pub No. 2002/0123768), Perschabcher et al. (Perschabcher: Pub. No. 2017/0290550) and Sullivan et al. (Sullivan: Pub. No. 2016/0135706) as applied to claims 1-15, 18, 19, 21, 23-26, 28, 30-33, 35 and 36 above, and further in view of Kim et al. (Kim: Pub. No. 2012/0004563).
Regarding claim 34, the displayed annotation markers referenced in par. 0083 of Gilkerson which indicate the decision of detection criteria (which may include machine learning as discussed above with respect to the Perschbacher reference) are considered to at least be added images or icons.  In any event, color-coding data, hatching, images, shapes, or icons, or determining sizes for visual representation of ECG data is old and well-known in the ECG art as shown by Kim (see par. 0065).  Kim teaches that such visualizations aid in distinguishing normal sections of the ECG signal from abnormal sections, and in distinguishing between different abnormal sections.  To utilize such a well-known visualization technique in the related system of Gilkerson to gain the advantage of improving readability, interpretation and diagnosis of ECG signals would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
The applicant argues that Perschbacher does suggest application of a machine learning model (page 13, par. 1 of the Remarks).  It is argued that par. 0065 of Perschbacher consists of a single mention of a neural network.  
The examiner disagrees.  Perschbacher discloses by way of example that neural networks or support vector machines may be used to detect cardiac arrhythmias.  Support vector machines (SVMs) are used exclusively in machine learning.  Those of ordinary skill in the art would recognize Perschbacher’s reference to SVMs to reasonably suggest application of machine learning to detect arrhythmias.
The applicant further argues that “Perschbacher is generally silent with respect to generating data for display and does not disclose or suggest ‘generate data for display ... based on the level of confidence determined by the machine learning model that used the sensed ECG data from the ICM,’ as set forth by claim 1.”
Perschbacher, however, explicitly refers to the generation of data for display and the generation of data for display based on the level of determined confidence.  Paragraph 0078, for example, states that arrhythmic events may be prioritized based on their respective confidence scores and that such events along with their associated confidence scores may be presented to the clinician at the output module.  The obviousness of such display generation was elaborated in the rejection, but not specifically addressed by the applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 1, 2022